Title: To George Washington from Victor Marie Du Pont, 22 April 1788
From: Du Pont, Victor Marie
To: Washington, George

 

Sir
New York April’s 22, 1788.

I have the honor of forwarding your Excellency a letter which I received at Paris from the Marquis de la Fayette few days before I left that city, and which I had intended to have delivered myself. But fearing least it might contain some matters of importance, I have applied to Général Knox who has promised to inclose it in his own.
I am very sorry that circumstances should have prevented me to be presently Bearer of it and from embracing at the same time that opportunity of offering your Excellency that testimony of vénération and respect which your elevated character and justly deserved fame has filled me with, and where with I have the honor of suscribing myself Your Excellency’s Most obedient and very humble servant

V. du Pont

